DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	Applicant’s amendment of 8/30/21 does not render the application allowable.
Remarks
	Applicant has amended claims 1, 7, 15-17, and 20. Claims 20, 23, and 28 remain withdrawn as per a previous restriction requirement.  Claims 1-2, 4-7, 9-13, 15-17, 19, and 24-27 are considered on their merits below.
Status of Objections and Rejections
	The rejection of claims 1-2, 4-7, 9-13, 15-17, 19, 24-27 under 35 U.S.C. 112(a) is withdrawn in view of Applicant’s amendments.
	All other rejections from the previous office action are withdrawn and modified to reflect changes by Applicant’s amendments.
  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 9-13, 15-17, 19, 24-27 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claim 1, the originally filed disclosure fails to provide support for the newly presented requirement “wherein the substrate comprises a region adjacent to the nucleation layer, wherein the substrate excludes Sb beneath the region, and wherein the region is within 50 nm from the interface with the nucleation layer”.  Applicant cites published paragraphs 0054-0056 to provide support for the amendment.  These paragraphs, at best, support that Sb may be present within the first 50 nm of the substrate, but do not provide support for the substrate excluding Sb beneath that 50 nm.  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-7, 9-13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzer (US 20130269760) in view of Lee (US 4835116) and Mori (Microstructure and luminescent properties of novel InGaP alloys on relaxed GaAsP substrates).
As to claim 1, Mazzer is directed to a semiconductor device (Figures 1 and 5a), comprising: a substrate (10/60; which can be SiGe and reads on comprising Ge; paragraphs 0026 and 0040); and a nucleation layer (64) directly physically contacting the substrate, and at least one dilute nitride subcell overlying the nucleation layer (68 over 64) wherein the at least one dilute nitride subcell comprises dilute nitride base layer comprises at least one group III element (Al, Ga, In), N, and at least one V element (N, P, As, Sb, Bi) (paragraph 0009 teaches GaNAs).
The Mazzer reference fails to provide a specific example wherein the substrate is SiGe and the nucleation is InGaPSb, however, the reference is open to use of both of these materials.  
Lee is directed to a method for producing wafers having deposited layers of III-V on Si or SiGe substrates (abstract) wherein a III-V nucleation layer (Ga,In)Al(As,Sb,P) is used to minimize defects and eliminate high stresses (column 2, lines 26-30).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the III-V nucleation layer material of Lee in the Mazzer device as a skilled artisan reading Mazzer as a whole would have looked to the prior art to glean an appropriate material for the layer as the Mazzer reference does not specifically cite one and is therefore not wholly concerned with its particulars. 
Therefore, it would have been within purview of a skilled artisan when reading the reference as a whole to use these materials together in making a final product.
The combination of Mazzer and Lee are silent as to the concentration of Sb in the InGaPSb, and fail to teach an Sb concentration between 1x1016 cm-3 and 1x1017cm-3.  
Mori is directed to a growth study of InGaP modified alloys (abstract) and teaches providing Sb in the InGaP alloy to increase the bandgap of the InGaP while alleviating ordering (pp 4; C1P2) and teaches that too minimal inclusion of Sb may result in a reduction of alloying (pp 4; C1P2).  Therefore, Mori recognizes the concentration of Sb as a result effective variable.  When a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, a determination of the optimum or workable ranges of said variable is characterized as routine experimentation (see MPEP § 2144.05).  Therefore, a skilled artisan reading the prior art would readily appreciate that the selection of concentration of Sb in the InGaPSb of modified Mazzer is a result effective variable of increasing bandgap/alleviating ordering while not reducing the alloying, as taught by Mori.  A such, the selection of a workable/optimal range of concentration of the Sb is well within purview of a skilled artisan and the selection of 1x1016 cm-3 and 1x1017cm-3 is within purview of a skilled artisan at the time the invention was filed.	
The combination of references teaches a configuration in which the substrate is SiGe which excludes Sb.  Further, any portion of the substrate adjacent the nucleation layer can be considered the required nucleation region.
Regarding claim 2, the combination of references teaches a nucleation layer comprising Ga with subsequent heating and processing steps (see Lee; C2L26-30) which make available Ga diffusion into the substrate which reads on the instantly required doping.  Such a configuration is achieved with a reasonable expectation of success when reading the references in their entirety.
Regarding claim 4, the prior art teaches the nucleation layer being lattice matched to the substrate (abstract and paragraph 0008).
Regarding claims 5-6, the modified Mazzer reference is silent to the nucleation being n-doped and the substrate being p-doped.  Lee teaches (Ga,In)Al(As,Sb,P) and is therefore open to InGaPSb.  However, it is held that when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, the selection of which is within purview of a skilled artisan and deemed obvious to try (see KSR rationale e; MPEP § 2141 III (e)).  Therefore, the selection of p-doped and n-doped is selected with a reasonable expectation of success.  The combination of references does not specifically teach the % Sb being 0.2-10%, however the selection of the specific %Sb is well within purview of a skilled artisan in light of KSR rationale e.  Further, Mori is directed to a growth study of InGaP modified alloys (abstract) and teaches providing Sb in the InGaP alloy to increase the bandgap of the InGaP while alleviating ordering (pp 4; C1P2) and teaches that too minimal inclusion of Sb may result in a reduction of alloying (pp 4; C1P2).  Therefore, Mori recognizes the elemental % of Sb as a result effective variable.  When a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, a determination of the optimum or workable ranges of said variable is characterized as routine experimentation (see MPEP § 2144.05).  Therefore, a skilled artisan reading the prior art would readily appreciate that the selection of elemental % of Sb in the InGaPSb of modified Mazzer is a result effective variable of increasing bandgap/alleviating ordering while not reducing the alloying, as taught by Mori.  A such, the selection of a workable/optimal range of concentration of the Sb is well within purview of a skilled artisan and the selection of 0.2-10% Sb is within purview of a skilled artisan at the time the invention was filed.	

Regarding claims 7 and 16 and 17, the reference teaches the nucleation layer (64) being adjacent the substrate (60) which necessarily allows for Sb and/or Ga diffusion into the substrate material.  Given the similarities of the instant disclosed device and the prior art device, the range of diffusion depth is held to be the same (10-50nm).  The region in which the Ga diffusion occurs reads on the instantly required “region”, the depth of which is reasonably considered by a skilled artisan.
Regarding claims 9 and 24-25, the reference teaches at least one dilute nitride overlaying the nucleation layer, the dilute nitride comprising GaNAs (paragraph 0009) with overlaying subcell, 68.
	Regarding claim 10, the reference teaches the semiconductor device comprising a multijunction PV cell (Figure 3).
	Regarding claim 11, the prior art reference is silent as to the efficiency of the MJ solar cell (being greater than 30% measured with 1 sun AM0 standard space spectrum at temp of 25oC).  However, the prior art device and the instantly recited device are substantially similar in structure.  As such, it is held that the prior art device will have the same characteristics as the instantly claimed device.
	Regarding claim 12, the prior at is open to (Ga,In)Al(As,Sb,P).  The selection of the specific material (GaInNAsSb, GaInNAsBi, GaInNAsSbBi) is well within purview of a skilled artisan in light of KSR rationale e.  However, it is held that when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, the selection of which is within purview of a skilled artisan and deemed obvious to try (see KSR rationale e; MPEP § 2141 III (e)).
	Regarding claim 13, the reference teaches the use of AlGaAs and GaInP subcells (paragraphs 0061-0062).  The reference does not teach a specific example using these materials together in one single configuration but is open to the use of these materials for adjacent subcells in this multijunction device.  Therefore, the selection of these materials together is well within purview of a skilled artisan with a reasonable expectation of success (see KSR rationale e).
Regarding claim 15, the reference fails to explicitly teach the substrate being p-type.  However, it is held that when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, the selection of which is within purview of a skilled artisan and deemed obvious to try (see KSR rationale e; MPEP § 2141 III (e)).  Therefore, the selection of an n-type or p-type substrate is within purview of a skilled artisan with a reasonable expectation of success. Further the reference teaches the nucleation layer (64) being adjacent the substrate (60) which necessarily allows for Sb diffusion into the substrate material.  Given the similarities of the instant disclosed device and the prior art device, the range of diffusion depth is held to be the same (10-50nm).
	Regarding claim 19, the reference teaches a solar energy power system comprising at least one multijunction PV cell of claim 10 (see Figure 3 and full discussion of claim 10 above).
                                                                                                                                                                                      Response to Arguments
Applicant's arguments filed 8/30/21 have been fully considered but they are not persuasive. 
Applicant argues that at least 0054-0056 and Figs 8-10 of the published application support the amendments (page 8).
The Examiner respectfully disagrees.  These paragraphs, at best, support that Sb may be present within the first 50 nm of the substrate, but do not provide support for the substrate excluding Sb beneath that 50 nm.  The amendment is not supported by the originally filed disclosure.
Applicant argues that Mazzer fails to teach the material of the nucleation layer being InGaPSb (page 8).
The Examiner respectfully disagrees.  While Mazzer fails to specify a configuration in which the substrate is SiGe and the nucleation is InGaPSb, the rejection is made over Mazzer and Lee.  Lee is directed to a method for producing wafers having deposited layers of III-V on Si or SiGe substrates (abstract) wherein a III-V nucleation layer (Ga,In)Al(As,Sb,P) is used to minimize defects and eliminate high stresses (column 2, lines 26-30).  It is the combination of these references which renders obvious the instant claim.
Applicant argues that Lee discloses Si or SiGe substrate and this is not a Ge substrate (page 9).
The Examiner respectfully submits that the instant claim merely requires a substrate that comprises Ge.  SiGe comprises Ge.
Applicant argues that Mori does not teach or disclose InGaPSb nucleation for controlling diffusion of the III/V materials into the Ge substrate (page 9).
The Examiner notes that this argument is not commensurate in scope with the claim.  The claim is directed to a product and not a method, therefore the controlling of diffusion is not required as the prior art meets the limitations of the product claim.  Further, the claim requires the substrate to comprise Ge, not to be Ge.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726